Mr. Justice Farmer delivered the opinion of the court: This is an appeal from a judgment in favor of appellees, in the superior court of Cook county, in an ejectment suit in which appellees were plaintiffs and the city of Chicago and the town of Jefferson were defendants. At the first trial of the case in the superior court there was a judgment in favor of defendants. Plaintiffs appealed to this court, and the case was decided here at the June term, 1916, and a rehearing denied at the following October term. We reversed the judgment of the superior court and remanded the cause. (Sherman v. Town of Jefferson, 274 Ill. 294.) We refer to our opinion there reported for a statement of the character of the litigation, the issues involved and a statement of our conclusions upon those issues. While we gave the trial .court no specific directions as to what judgment to enter, the judgment in favor of appellees, from which this appeal is prosecuted by the defendants to the suit, was in harmony with the decision of this court as to the rights of the parties. Every material question decided by this court on the first appeal, upon substantially the same record, is again argued by appellants, and we are asked again to decide them, and to decide them contrary to our former decision. The only claim of appellants that they present now not raised on the former appeal is, that it is shown by this record that the town of Jefferson had no legal or de jure existence at the time it filed its bill in the burnt records proceeding mentioned in our former opinion. It is admitted that question was argued in the petition for a rehearing, which was denied. We do not understand appellants’ statement that this is a new question to be correct, but in any event it would afford no reason for a review of our former decision. (Taylor v. Frezo, 113 Ill. 358; Bradley v. Lightcap, 201 id. 511; Weigel v. Green, 221 id. 187; Spitzer. v. Schlatt, 249 id. 416.) Every material question was passed upon by us on the former appeal, and the adjudication then made must stand as the law of this case. The judgment is affirmed. Judgment affirmed.